DISMISS; and Opinion Filed March 16, 2015.




                                          Court of Appeals
                                                          S     In The


                                   Fifth District of Texas at Dallas
                                                      No. 05-15-00269-CR

                                          REGINALD A. NOBLE, Appellant
                                                      V.
                                          THE STATE OF TEXAS, Appellee

                               On Appeal from the Criminal District Court No. 4
                                            Dallas County, Texas
                                    Trial Court Cause No. W00-50025-K

                                         MEMORANDUM OPINION
                                    Before Justices Bridges, Fillmore, and Brown
                                            Opinion by Justice Fillmore
          Reginald Noble was convicted of aggravated sexual assault of a child and was sentenced

to life in prison. Appellant’s conviction was affirmed on direct appeal. Noble v. State, No. 08-

01-00035-CR, 2002 WL 221886 (Tex. App.––El Paso Feb. 4, 2002, pet. ref’d) (not designated

for publication). 1 The Court now has before it appellant’s “Motion for Leave to File Notice of

Appeal,” which we will treat as a pro se notice of appeal. In the document, appellant appears to

complain about a post-conviction habeas corpus order of the trial court rendered under article

11.07 of the code of criminal procedure.

          On October 21, 2014, the trial court issued an order finding that “there are no

controverted, previously unresolved facts material to the legality of the Applicant’s confinement


     1
       The appeal, originally filed in this Court and docketed as cause no. 05-00-02050-CR, was transferred to the El Paso Court of Appeals
under a docket equalization order of the Texas Supreme Court.
which require an evidentiary hearing” and recommending to the court of criminal appeals that

appellant’s tenth application for writ of habeas corpus be dismissed. To the extent that appellant

seeks to appeal the ruling on the post-conviction habeas corpus petition, this Court has no

jurisdiction over such proceedings. See TEX. CODE CRIM. P. ANN. arts. 11.05, 11.07 (West 2005

& Supp. 2014) (identifying courts that may grant post-conviction writs of habeas corpus and

procedure for post-conviction habeas corpus applications). To the extent appellant seeks to

challenge by direct appeal the sentence imposed in 2000, his March 9, 2015 notice of appeal is

untimely. See TEX. R. APP. P. 26.2(a)(1) (notice of appeal due within thirty days after sentence

suspended or imposed in open court).

       We dismiss the appeal for want of jurisdiction.




                                                     /Robert M. Fillmore/
                                                     ROBERT M. FILLMORE
                                                     JUSTICE



Do Not Publish
TEX. R. APP. P. 47

150269F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

REGINALD A. NOBLE, Appellant                       On Appeal from the Criminal District Court
                                                   No. 4, Dallas County, Texas
No. 05-15-00269-CR        V.                       Trial Court Cause No. W00-50025-K.
                                                   Opinion delivered by Justice Fillmore,
THE STATE OF TEXAS, Appellee                       Justices Bridges and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 16th day of March, 2015.




                                             –3–